DETAILED ACTION

The present application filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions

This application contains the following inventions or groups of inventions, which are not so inked as to form a single general inventive concept under PCT Rule 13.1. 
           Invention 1 [claims 1-4, 6, 7 and16-19] drawn to a fluid sample processing device having the structure set forth in claim 1.
           Invention 2 [claims 8-13 and 20-24] drawn to fluid sample processing methods 
having the steps set forth in claim 8. 
           The only technical feature common for the above listed inventions, is a syringe plunger pump positioned vertically with a plunger at the top and an opening at the bottom, where the opening is configured to be operably coupled to a multiport pump head connecting the syringe plunger pump to fluid sources and where a plunger displacement space in the syringe plunger pump is employed as a mixing chamber, further configured to process fluids as recited. This feature does not contribute any novelty over the prior art, since it is known and commonly employed in the art [see, for example, Figure 4 of Shippert, [US 20080154240]  showing a device that includes syringe plunger pump 192 positioned vertically with a plunger that can be positioned at the top and an opening at the bottom, where the opening is clearly capable to be operably coupled to a multiport pump head [such as manifold 404] capable to connect the syringe to fluid sources as recited, and where a plunger displacement space in the syringe plunger pump 192 is capable to be employed as a mixing chamber, to process fluids as recited. Therefore, the unity of inventions is lacking. 
       Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable is considered non-responsive unless accompanied by an election. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798